Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00380-CV

                                                  IN RE W.W.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 5, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 27, 2020, Relator filed a petition for writ of mandamus. Relator also filed a

motion for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus, which this court granted on July 28, 2020. The real party in interest filed a response.

           After considering the petition, the response, and the record, this court concludes Relator is

not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a). The stay imposed on July 28, 2020 is lifted.

                                                          PER CURIAM




1
  This proceeding arises out of Cause No. 2010-CI-17241, styled In the Interest of W.W., a Child, pending in the 73rd
Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the temporary orders at issue
in this original proceeding.